{¶ 14} I concur in the majority's analysis and disposition of appellant's assignment of error.
 {¶ 15} I find the existence of probable cause under the facts of this case presents a very close call. Although not mentioned in the majority opinion, the fact appellant told the arresting officer he did not remember if he had had anything to drink, coupled with the fact the arresting officer was subsequently told by a doctor at the hospital appellant had told hospital employees he had had a few drinks earlier in the evening, are additional factors which mitigate in favor of establishing probable cause.